DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (9/21/22 Remarks: page 8, lines 17-18) with respect to the objection to claims 9-10 have been fully considered and are persuasive. The objection to claims 9-10 has been obviated by the claims’ cancellation. 
Applicant's arguments (9/21/22 Remarks: page 8, line 19 – page 10, line 21, particularly page 9, line 22 – page 10, line 17) with respect to the rejection of claims 1-19 under 35 USC §102 have been fully considered but they are not persuasive.
Firstly, Examiner notes that the rejection of claims 9-10 under 35 USC §102 has been obviated by the claims’ cancellation.
With respect to claim 1, Applicant argues (9/21/22 Remarks: page 9, line 22 – page 10, line 13) that the art of record (specifically Alletto (US 20200082197)) fails to teach or suggest the recited features of amended claim 1:
…training a machine learning-based system, on a study-by study-basis for each study of the set of N studies, based on (1) a first noise realization of the at least K training-ready noise realizations as training data for the each study and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the first noise realization for each study as label data to produce a trained machine learning-based system,
wherein the first noise realization and the remaining K-1 training-ready noise realizations contain noise.
Specifically, Applicant argues that Alletto discloses the use of both first image data and third image data as reference or target label data, that image data with no noise is used as reference data, and that image data with noise is used as conversion data (also referred to as training data).
However, as set forth in the claim mapping below as applied to the claims as presently amended, the Alletto first image data including noise (Alletto paragraphs 0028 & 0052, first image with noise as training data) and including a plurality of images (Alletto paragraphs 0074 & 0077, one or more first images having noise region information used in training process) is read upon the first noise realization of K training-ready noise realizations (i.e. one of the plurality of first images) and the remaining K-1 training-ready noise realizations (i.e. others of the plurality of first images). In view of the present claim amendment specifying that the first and the remaining K-1 of the K training-ready noise realizations contain noise, neither of these elements is read upon the non-noise-containing third images in the present claim mapping.
With respect to claim 12, Applicant argues (9/21/22 Remarks: page 10, lines 14-17) that claim 12 recites limitations analogous to those of claim 1 and is allowable for analogous reasons.
Applicant’s arguments with respect to claim 1 are addressed above.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 & 10-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alletto (US 20200082197, cited in 6/23/22 Office Action).
Claim 1: A method of generating an image denoising system (Alletto Abstract, training image noise removal system) comprising:
obtaining imaging data from a set of N studies (Alletto paragraph 0074, one or more first images);
dividing each of the N studies into at least K training-ready noise realizations representing K subsets of the imaging from each of the N studies (Alletto paragraph 0074, one or more first images, each individual image constituting a subset of the image set); and
training a machine learning-based system, on a study-by study-basis for each study of the set of N studies, based on (1) a first noise realization of the at least K training-ready noise realizations as training data for the each study (Alletto paragraphs 0028 & 0052, first image with noise as training data, Alletto paragraphs 0074 & 0077, one or more first images having noise region information used in training process) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the first noise realization for each study as label data (Alletto paragraphs 0028 & 0052, first image with noise as training data; Alletto paragraphs 0074 & 0077, one or more first images having noise region information used in training process) to produce a trained machine learning-based system,
wherein the first noise realization and the remaining K-1 training-ready noise realizations contain noise (Alletto paragraphs 0028 & 0052, first image with noise as training data; Alletto paragraphs 0074 & 0077, one or more first images having noise region information used in training process).
Claim 2: The method as claimed in claim 1 (see above), further comprising repeating for at least one study of the set of N studies (Alletto paragraphs 0074 & 0077, one or more first images (i.e. including a case having multiple occurrences)), training the machine learning-based system, based on (1) a second noise realization of the at least K training-ready noise realizations other than the first noise realization as training data (Alletto paragraphs 0028 & 0052, first image with noise as training data, Alletto paragraph 0074, one or more (i.e. including a case having at least a first one and a second one other than the first one) first images) for the at least one study and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the second noise realization for the at least one study as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information) to produce the trained machine learning-based system.
Claim 3: The method as claimed in claim 1 (see above), further comprising repeating on a study-by-study basis for the set of N studies, training the machine learning-based system, based on (1) a second noise realization of the at least K training-ready noise realizations other than the first noise realization as training data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the second noise realization as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information) to produce the trained machine learning-based system.
Claim 4: The method as claimed in claim 1 (see above), wherein the at least K training-ready noise realizations for each study of the set of N studies are training-ready noise realizations of a first count level (Alletto paragraph 0074, one or more first images, each individual image constituting a subset of the image set and any group of individual images readable as the “first count level”), the method further comprising:
obtaining at least K training-ready noise realizations at a second count level for each study of the set of N studies (Alletto paragraph 0074, one or more first images, each individual image constituting a subset of the image set and any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”); and
training the machine learning-based system, on a study-by study-basis for each study of the set of N studies, based on (1) a first noise realization of the at least K training-ready noise realizations at the second count level as training data for the each study (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations at the second count level other than the first noise realization at the second count level for each study as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more first images having noise region information, any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”) to produce the trained machine learning-based system.
Claim 5: The method as claimed in claim 4 (see above), further comprising repeating on a study-by-study basis for the set of N studies, training the machine learning-based system, based on (1) a second noise realization of the at least K training-ready noise realizations other than the first noise realization but separately at the first and second count levels as training data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information, any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the second noise realization but separately at the first and second count levels as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including multiple separate instances) first images having noise region information, any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”) to produce the trained machine learning-based system.
Claim 6: The method as claimed in claim 1 (see above), wherein the machine learning-based system comprises a neural network and the trained machine learning-based system comprises a trained neural network (Alletto paragraph 0036, first and second neural networks).
Claim 7: The method as claimed in claim 1 (see above), wherein the neural network comprises a deep neural network (Alletto paragraph 0036, first and second neural networks).
Claim 8: The method of claim 1 (see above), wherein the at least K training-ready noise realizations are at least K substantially independent noise realizations (Alletto paragraph 0074, one or more first images, each individual image constituting a separate realization).
Claim 11: A trained machine learning-based system (Alletto Abstract and Figure 3 items S80-S90, trained machine learning system) produced according to the method of claim 1 (see above).
Claim 12: A system (Alletto Abstract, training image noise removal system) comprising:
processing circuitry (Alletto paragraph 0045, integrated circuit implementation) configured to:
obtain imaging data from a set of N studies (Alletto paragraph 0074, one or more first images);
divide each of the N studies into at least K training-ready noise realizations representing K subsets of the imaging from each of the N studies (Alletto paragraph 0074, one or more first images, each individual image constituting a subset of the image set); and
train a machine learning-based system, on a study-by study-basis for each study of the set of N studies, based on (1) a first noise realization of the at least K training-ready noise realizations as training data for the each study (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the first noise realization for each study as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more first images having noise region information) to produce a trained machine learning-based system,
wherein the first noise realization and the remaining K-1 training-ready noise realizations contain noise (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information).
Claim 13: The system as claimed in claim 12 (see above), wherein the processing circuitry is further configured to repeat for at least one study of the set of N studies (Alletto paragraphs 0074 & 0077, one or more first images (i.e. including a case having multiple occurrences)), training the machine learning-based system, based on (1) a second noise realization of the at least K training-ready noise realizations other than the first noise realization as training data ((Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information) first images) for the at least one study and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the second noise realization for the at least one study as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information) to produce the trained machine learning-based system.
Claim 14: The system as claimed in claim 12 (see above), wherein the processing circuitry is further configured to repeat on a study-by-study basis for the set of N studies, training the machine learning-based system, based on (1) a second noise realization of the at least K training-ready noise realizations other than the first noise realization as training data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the second noise realization as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information) to produce the trained machine learning-based system.
Claim 15: The system as claimed in claim 12 (see above), wherein the at least K training-ready noise realizations for each study of the set of N studies are training-ready noise realizations of a first count level (Alletto paragraph 0074, one or more first images, each individual image constituting a subset of the image set and any group of individual images readable as the “first count level”), and the processing circuitry is further configured to:
obtain at least K training-ready noise realizations at a second count level for each study of the set of N studies (Alletto paragraph 0074, one or more first images, each individual image constituting a subset of the image set and any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”); and
train the machine learning-based system, on a study-by study-basis for each study of the set of N studies, based on (1) a first noise realization of the at least K training-ready noise realizations at the second count level as training data for the each study (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including a case having a first one and a second one other than the first one) first images having noise region information, any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations at the second count level other than the first noise realization at the second count level for each study as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more first images having noise region information, any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”) to produce the trained machine learning-based system.
Claim 16: The system as claimed in claim 15 (see above), wherein the processing circuitry is further configured to repeat on a study-by-study basis for the set of N studies, training the machine learning-based system, based on (1) a second noise realization of the at least K training-ready noise realizations other than the first noise realization but separately at the first and second count levels as training data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including multiple separate instances) first images having noise region information, any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”) and (2) a remaining K-1 training-ready noise realizations of the at least K training-ready noise realizations other than the second noise realization but separately at the first and second count level as label data (Alletto paragraph 0028, image having noise as label data; Alletto paragraphs 0074 & 0077, one or more (i.e. including multiple separate instances) first images having noise region information, any group of individual images distinct from the above mentioned “first count level” readable as the “second count level”) to produce the trained machine learning-based system.
Claim 17: The system as claimed in claim 12 (see above), wherein the machine learning-based system comprises a neural network and the trained machine learning-based system comprises a trained neural network (Alletto paragraph 0036, first and second neural networks).
Claim 18: The system as claimed in claim 12 (see above), wherein the neural network comprises a deep neural network (Alletto paragraph 0036, first and second neural networks).
Claim 19: A trained machine learning-based system (Alletto Abstract and Figure 3 items S80-S90, trained machine learning system) produced using the system according to claim 12 (see above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Alletto.
Alletto discloses:
Claim 20: The method of claim 1 (see above)…
Alletto further discloses that the number of noise realizations (K) is one or more  (Alletto paragraph 0074, one or more first images, each individual image constituting a subset of the image set).
Alletto does not expressly disclose the specific recited number of noise realizations:
…wherein K is greater than or equal to four.
The selection of a specific number of elements given a teaching of “one or more” such elements is an example of a choice among equivalent options.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Therefore, it would have been obvious to select a value K of four or more to obtain the invention as specified in claim 20.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663